In an action by a husband for separation on the grounds of abandonment and cruelty, his wife counterclaimed for a separation on the ground of abandonment. The appeal is from a judgment entered after trial insofar as it grants a separation to the husband on the grounds of abandonment and cruelty, dismisses the wife’s counterclaim, and directs respondent to pay appellant $15 a week for the support of the infant child of the parties, whose custody was awarded to appellant. Judgment modified on the law and the facts by striking therefrom the words “ the cruel and inhuman treatment of the plaintiff, Morris Booke, by the defendant, Tillie Booke, and ” wherever they appear. As so modified, judgment unanimously affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings will be made as indicated herein. In our opinion, respondent failed to prove cruel and inhuman treatment by appellant. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ. Settle order on notice. [207 Misc. 999.]